Exhibit 99.1 FOR IMMEDIATE RELEASE April 17, 2013 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS FIRST QUARTER 2013 EARNINGS Earnings Summary (in thousands except per share data) 1Q 2013 4Q 2012 1Q 2012 Net income $ $ $ Earnings per share $ $ $ Earnings per share – diluted $ $ $ Return on average assets % % % Return on average equity % % % Efficiency ratio % % % Tangible common equity % % % Dividends declared per share $ $ $ Book value per share $ $ $ Weighted average shares Weighted average shares – diluted Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the first quarter 2013 of $11.8 million, or $0.76 per basic share, compared to $11.9 million, or $0.77 per basic share, earned during the first quarter 2012 and $10.6 million, or $0.68 per basic share, earned during the fourth quarter 2012. 1st Quarter 2013 Highlights v CTBI's basic earnings per share for the quarter decreased $0.01 per share from the first quarter 2012 but increased $0.08 per share from the fourth quarter 2012. v Net interest income for the quarter increased 0.6% from prior year first quarter and decreased 1.7% from prior quarter as our net interest margin decreased 3 basis points and 1 basis point, respectively, for those time periods, while average earning assets increased 2.2% and 0.4%. v Nonperforming loans at $33.9 million decreased $0.7 million from March 31, 2012 and $2.1 million from December 31, 2012.Nonperforming assets at $79.0 million decreased $14.2 million from March 31, 2012 and $4.0 million from December 31, 2012. v Net loan charge-offs for the quarter ended March 31, 2013 were $1.4 million, or 0.22% of average loans annualized, compared to $1.2 million, or 0.18%, experienced for the first quarter 2012 and $2.9 million, or 0.45%, for the fourth quarter 2012. v Our loan loss provision for the quarter increased $0.04 million from prior year first quarter but decreased $1.4 million from prior quarter. v Our loan loss reserve as a percentage of total loans outstanding remained at 1.30% from March 31, 2012 to March 31, 2013.Our reserve coverage (allowance for loan loss reserve to nonperforming loans) at March 31, 2013 was 98.6% compared to 95.9% at March 31, 2012 and 92.3% at December 31, 2012. v Noninterest income increased 6.6% for the quarter ended March 31, 2013 compared to the same period in 2012 but decreased 0.2% from prior quarter.The increase in noninterest income from first quarter 2012 is the result of increased gains on sales of loans and trust revenue, offset partially by decreases in loan related fees and deposit service charges. v Noninterest expense for the quarter ended March 31, 2013 increased 2.1% from prior year first quarter but decreased 5.5% from prior quarter.The decrease from prior quarter resulted primarily from a $0.4 million decrease in personnel expense and a $0.8 million decrease in other real estate owned expense. v Our loan portfolio increased $21.1 million from March 31, 2012 and $12.7 million during the quarter. v Our investment portfolio increased $63.5 million from March 31, 2012 and $74.2 million during the quarter. v Deposits, including repurchase agreements, declined $25.7 million from March 31, 2012 but increased $33.2 million during the quarter. v Our tangible common equity/tangible assets ratio remains strong at 9.44%. Net Interest Income Net interest income for the quarter increased $0.2 million from prior year first quarter but decreased $0.6 million from prior quarter with average earning assets increasing 2.2% and 0.4% and our net interest margin decreasing 3 basis points and 1 basis point for the same periods.The yield on average earning assets decreased 31 basis points from prior year first quarter and 8 basis points from prior quarter.Loans represented 75.2% of our average earning assets for the quarter ended March 31, 2013 compared to 77.1% for the quarter ended March 31, 2012 and 75.5% for the quarter ended December 31, 2012.The cost of interest bearing funds decreased 34 basis points from prior year first quarter and 10 basis points from prior quarter. Noninterest Income Noninterest income increased 6.6% for the first quarter 2013 compared to the first quarter 2012 but decreased 0.2% from prior quarter.The increase in noninterest income from prior year first quarter is the result of increased gains on sales of loans and trust revenue, offset partially by decreases in loan related fees and deposit service charges.The $0.8 million increase in gains on sales of loans includes a $0.5 million gain on one commercial loan sold during the quarter.Loan related fees were impacted by a $0.3 million variance in fair value adjustments to our mortgage servicing rights.The variance from prior quarter was impacted by $0.3 million in securities gains in the fourth quarter 2012. Noninterest Expense Noninterest expense for the first quarter 2013 increased 2.1% from prior year first quarter but decreased 5.5% from prior quarter.The decrease from prior quarter resulted primarily from a $0.4 million decrease in personnel expense and a $0.8 million decrease in other real estate owned expense.The increase from prior year first quarter was primarily due to a $1.0 million increase in other real estate owned expense. Balance Sheet Review CTBI’s total assets at $3.7 billion decreased $1.9 million, or 0.1%, from March 31, 2012 but increased $36.4 million, or an annualized 4.1%, during the quarter.Loans outstanding at March 31, 2013 were $2.6 billion, increasing $21.1 million, or 0.8%, from March 31, 2012 and $12.7 million, or an annualized 2.0%, during the quarter.Loan growth during the quarter of $23.2 million in the commercial loan portfolio was partially offset by a $6.1 million decline in the residential loan portfolio and a $4.4 million decline in the consumer loan portfolio.CTBI's investment portfolio increased $63.5 million, or 10.3%, from March 31, 2012 and $74.2 million, or an annualized 49.7%, during the quarter.Deposits, including repurchase agreements, at $3.1 billion decreased $25.7 million, or 0.8%, from March 31, 2012 but increased $33.2 million, or an annualized 4.3%, from prior quarter. Shareholders’ equity at March 31, 2013 was $406.6 million compared to $375.0 million at March 31, 2012 and $400.3 million at December 31, 2012.CTBI's annualized dividend yield to shareholders as of March 31, 2013 was 3.70%. Asset Quality CTBI's total nonperforming loans were $33.9 million at March 31, 2013, a 2.1% decrease from the $34.6 million at March 31, 2012 and a 5.9% decrease from the $36.0 million at December 31, 2012.The decrease for the quarter included a $3.7 million decrease in the 90+ days past due category partially offset by a $1.5 million increase in nonaccrual loans.Loans 30-89 days past due at $26.1 million is an increase of $6.7 million from March 31, 2012 but a $0.9 million decrease from prior quarter.Our loan portfolio management processes focus on the immediate identification, management, and resolution of problem loans to maximize recovery and minimize loss.Impaired loans, loans not expected to meet contractual principal and interest payments other than insignificant delays, at March 31, 2013 totaled $66.5 million, compared to $51.9 million at March 31, 2012 and $60.7 million at December 31, 2012. Our level of foreclosed properties at $45.2 million at March 31, 2013 was a decrease from $58.6 million at March 31, 2012 and $47.0 million at December 31, 2012.Sales of foreclosed properties for the quarter ended March 31, 2013 totaled $2.7 million while new foreclosed properties totaled $2.0 million.At March 31, 2013, the book value of properties under contracts to sell was $5.5 million; however, the closings had not occurred at quarter-end. Net loan charge-offs for the quarter ended March 31, 2013 were $1.4 million, or 0.22% of average loans annualized, compared to $1.2 million, or 0.18%, experienced for the first quarter 2012 and $2.9 million, or 0.45%, for the fourth quarter 2012.Of the total net charge-offs for the quarter, $0.5 million were in commercial loans, $0.6 million were in indirect auto loans, and $0.2 million were in residential real estate mortgage loans.Allocations to loan loss reserves were $1.6 million for the quarter ended March 31, 2013 compared to $1.2 million for the quarter ended March 31, 2012 and $2.9 million for the quarter ended December 31, 2012.Our loan loss reserve as a percentage of total loans outstanding has remained at 1.30% from March 31, 2012 to March 31, 2013.Our reserve coverage was 98.6% at March 31, 2013. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "may increase," "may fluctuate," and similar expressions or future or conditional verbs such as "will," "should," "would," and "could." These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, the performance of coal and coal related industries, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, of changes in laws and regulations on competition and of demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of an FFIEC policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. Community Trust Bancorp, Inc., with assets of $3.7 billion, is headquartered in Pikeville, Kentucky and has 71 banking locations across eastern, northeastern, central, and south central Kentucky, six banking locations in southern West Virginia, four banking locations in northeastern Tennessee, four trust offices across Kentucky, and one trust office in Tennessee. Additional information follows. Community Trust Bancorp, Inc. Financial Summary (Unaudited) March 31, 2013 (in thousands except per share data) Three Three Three Months Months Months Ended Ended Ended March 31, 2013 December 31, 2012 March 31, 2012 Interest income $ $ $ Interest expense Net interest income Loan loss provision Gains on sales of loans Deposit service charges Trust revenue Loan related fees Securities gains - - Other noninterest income Total noninterest income Personnel expense Occupancy and equipment FDIC insurance premiums Amortization of core deposit intangible 54 53 53 Other noninterest expense Total noninterest expense Net income before taxes Income taxes Net income $ $ $ Memo: TEQ interest income $ $ $ Average shares outstanding Diluted average shares outstanding Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Dividends per share $ $ $ Average balances: Loans, net of unearned income $ $ $ Earning assets Total assets Deposits Interest bearing liabilities Shareholders' equity Performance ratios: Return on average assets % % % Return on average equity % % % Yield on average earning assets (tax equivalent) % % % Cost of interest bearing funds (tax equivalent) % % % Net interest margin (tax equivalent) % % % Efficiency ratio (tax equivalent) % % % Loan charge-offs $ $ $ Recoveries ) ) ) Net charge-offs $ $ $ Market Price: High $ $ $ Low Close Community Trust Bancorp, Inc. Financial Summary (Unaudited) March 31, 2013 (in thousands except per share data) As of As of As of March 31, 2013 December 31, 2012 March 31, 2012 Assets: Loans, net of unearned $ $ $ Loan loss reserve ) ) ) Net loans Loans held for sale Securities AFS Securities HTM Other equity investments Other earning assets Cash and due from banks Premises and equipment Goodwill and core deposit intangible Other assets Total Assets $ $ $ Liabilities and Equity: NOW accounts $ $ $ Savings deposits CD's >$100,000 Other time deposits Total interest bearing deposits Noninterest bearing deposits Total deposits Repurchase agreements Other interest bearing liabilities Noninterest bearing liabilities Total liabilities Shareholders' equity Total Liabilities and Equity $ $ $ Ending shares outstanding Memo: Market value of HTM securities $ $ $ 30 - 89 days past due loans $ $ $ 90 days past due loans Nonaccrual loans Restructured loans (excluding 90 days past due and nonaccrual) Foreclosed properties Other repossessed assets 0 5 34 Tier 1 leverage ratio % % % Tier 1 risk based ratio % % % Total risk based ratio % % % Tangible equity to tangible assets ratio % % % FTE employees Community Trust Bancorp, Inc. Financial Summary (Unaudited) March 31, 2013 (in thousands except per share data) Community Trust Bancorp, Inc. reported earnings for the three months ending March 31, 2013 and 2012 as follows: Three Months Ended March 31 Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Average shares outstanding Total assets (end of period) $ $ Return on average equity % % Return on average assets % % Provision for loan losses $ $ Gains on sales of loans $ $
